DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I in the reply filed on 11/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.
	Claims 1-10 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Each of claims 2, 3, 4, 5, 8 and 10 contains more than one period.  
In addition, the claims appear to require further formatting since each line is not full with text. For example, claim 1 could be written as follows:
1. (Previously presented) A process for creating immunity to Herpes Simplex Virus
Type 1 (HSV-2), comprising the steps of:

obtaining a limited number of HSV-2 viruses from a first person (“Host’’);
transferring said unmodified viruses to a second person (“Patient’’) to deliberately infect said Patient and induce said Patient's immune system to create antibodies that will make said Patient immune to HSV-2 infection on additional, separate, and different locations of said Patient's body; 
and testing said Patient for one or more genes that increase the risk an HSV-2 infection will cause said Patient to develop a second disease, and to reduce the probability of said Patient developing a third disease.

Lastly, each claim should possess a claim status identifier, see MPEP 37 CFR 1.121 (c).

 See MPEP 608.01(m) for guidance related to claim form.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5 and 7-10 are directed to an indistinct process/method of inducing an antibody against herpes simplex virus when someone comes into contact with HSV2.  While applicant states that they are claiming a process that is not a natural infection, the rejected claims do not establish any differentiation between what occurs between the first person that is infected with HSV2 and the second person that is to become infected.  More specifically, the virus (HSV2) is identified as “unmodified viruses” that are “transferred” from the first person to the second person.  This includes wild-type HSV2 that is naturally infecting the “first person”.  In addition, the mode of transmission or “transferring” reads on nosocomial infections (in lieu of the claims requiring that this process/method takes place in a hospital/medical clinic) or at the very least an HSV2 (+) person infecting an HSV2 (-) person [as summarized by Groves (Am Fam Physician, 2016, Vol. 93, No. 11, pages 928-934), see abstract].  Of note, claim 6 does require a mode of transferring that is NOT rejected herein because it does not read on a natural infection. The judicial exception is the natural response to infection and/or immunization. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are extremely vague and do not recite any active steps even though it is claimed that transferring HSV2 from an infected person to a non-infected person until the non-infected person is infected and produces antibodies is now claimed in the newly presented claim set.  However, “transferring” the HSV2 is not an active step as HSV2 by itself “transfers” between individuals as it is an infectious agent. 

Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained and extended to new claims) Claims 1-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.   
The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, the claims still do not recite any active steps to achieve the result of transferring unmodified HSV2 from an infected person to an uninfected person.  In addition, the “Pinball System” of claims 5 and 10 is not described in such a away that would enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "unmodified viruses" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 are also rejected as they depend from claim 1 but do not remedy this deficiency.  

Claim 1 recites, “obtaining a limited number of herpes simplex type 1 viruses”, however, it is unclear what the metes and bounds of a limited number of such viruses are.  Claims 2-10 are also rejected as they depend from claim 1 but do not remedy this deficiency.  

Claim 3 recites the limitation "Said process" in line 2.  Is this in reference to the process of claim 1 or another process.  There is insufficient antecedent basis for this limitation in the claim.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “The Trigeminal Ganglia is located in the upper part of said Patient’s body”, and the claim also recites “(near the brain)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 4 recites, “Said HSV-2 may be medically stored for future use”, however the claimed process states that the HSV-2 is to be administered to the Patient and therefore it is unclear if the administration step is still required.  
Claim 4 recites, “Said HSV-2 shall be negative for any pathogens”, however, HSV-2 is a pathogen and therefore it is unclear how it can be negative for itself.  

Claim 5 recites the limitation "Pinball System" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 5 recites “Pinball System” in line 10.  However, it is unclear what this system is and how it operates.  The specification as filed does not elaborate on how this system works or operates.  


Claim 6 recites the limitation "incision" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 depends from itself and therefore it is unclear what claim it is further trying to limit.  Claim 9 depends from claim 8 and therefore is also rejected since it does not remedy this deficiency.  

Claim 10 recites the limitation "Pinball System" in lines 1 and 4.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 10 recites “Pinball System” in lines 1 and 4.  However, it is unclear what this system is and how it operates.  The specification as filed does not elaborate on how this system works or operates.  


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648